November 18, 2013 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Capstone Financial Group, Inc. We have read the statements that we understand Capstone Financial Group, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /S/ De Joya Griffith, LLC De Joya Griffith, LLC Certified Public Accountants Corporate Headquarters: De Joya Griffith, LLC 2580 Anthem Village Drive, Henderson, NV 89052 Phone: (702) 563-1600 Fax: (702) 920-8049
